Citation Nr: 0801703	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-33 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities due to exposure 
to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities due to exposure 
to herbicides.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1964 to 
June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for peripheral 
neuropathy of the upper and lower extremities and a low back 
disability.  The veteran requested a Board hearing on his VA-
Form 9, but later withdrew this request, opting instead for 
an informal conference at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for peripheral 
neuropathy of the upper and lower extremities due to exposure 
to herbicides.  The only personnel record reflected in the 
claims file is the DD-Form 214, which shows that the veteran 
served in the U.S. Army Pacific Command for almost a year and 
a half and earned the Combat Infantryman Badge.  In February 
1993, he provided specific statements regarding his Vietnam 
service indicating that he served in-country from May 5, 1965 
to May 7, 1966.  The veteran submitted lay statements from 
fellow servicemen indicating that they served in the Republic 
of Vietnam with the veteran from 1965 to 1966 and that they 
were exposed to Agent Orange.  A July 2001 VA medical record 
also mentions that the veteran was exposed to Agents Blue and 
White.  As the record shows the veteran has a current 
diagnosis of peripheral neuropathy, a VA medical examination 
should be provided to determine whether there is any 
relationship between the current diagnosis and exposure to 
herbicides in service.  A VA notice letter also should be 
provided to the veteran regarding his peripheral neuropathy 
claims as none is reflected in the record.

The veteran also seeks service connection for a low back 
disability, which he attributes to multiple parachute jumps 
in service.  On an April 2001 VA medical record, he indicated 
that he had over 41 jumps.  The DD-Form 214 shows the veteran 
earned the Parachute Badge and, as noted, the Combat 
Infantryman Badge.  Current VA medical records dated from 
2001 to 2003 show a diagnosis of degenerative joint disease 
with narrowing of L5-S1 disc spaces with vacuum formation; 
and dystrophic calcification at right lateral longitudinal 
ligament at the level of L2-L3.  A medical opinion should be 
provided to determine whether the present back disability is 
related to service.  In making this determination, post-
service injuries to the back should be considered.  A January 
1983 VA (psychiatric) medical record notes the veteran 
damaged two discs in the back when he was working as a 
policeman and reportedly leaped 15 feet to stop a suspect.  A 
later May 1993 rating decision mentions that the veteran was 
on disability after working as a policeman for 13 years 
because of a back injury in October 1981.  An April 2001 VA 
medical record also notes the veteran had trauma to the back 
in a motor vehicle accident as a police officer and that he 
exacerbated his back the previous night when he fell. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA notice letter 
regarding his service connection claims 
for peripheral neuropathy of the bilateral 
upper and lower extremities due to 
herbicide exposure and for his back 
disability.  The letter should include the 
notice requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA 
neurology examination to determine the 
following:

(a) whether the veteran has peripheral 
neuropathy, specifying what part(s) of the 
body; and 

(b) whether it is at least as likely as 
not that any present diagnosis of 
peripheral neuropathy is related to any 
event in service, including presumptive 
exposure to herbicides. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that the current disability of the low 
back is related to any event in service, 
taking into account the post-service 
injuries to the spine noted in the claims 
file. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re-
adjudicate the claims.  If any of the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).








_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



